Citation Nr: 0020744	
Decision Date: 08/08/00    Archive Date: 08/17/00

DOCKET NO.  99-05 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound (SFW) of the left thigh with a retained 
foreign body, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for paresthesias 
and nerve damage of the left lower extremity due to a SFW, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1962 to 
December 1966.

The appeal arises from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the veteran's claims for 
ratings in excess of 10 percent for residuals of a SFW of the 
left thigh with a retained foreign body, and paresthesias and 
nerve damage of the left lower extremity due to a SFW.

In a VA Form 9 received in March 1999, the veteran requested 
a personal hearing.  However, in an April 1999 statement, the 
veteran withdrew that request.


REMAND

A person who submits a claim for benefits under a law 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 38 
U.S.C.A. § 5107(a). The Court has held that a mere allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for a higher 
disability rating.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 
(1992).  Accordingly, the Board finds that the veteran's 
claims for a higher disability ratings are "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The relevant 
medical evidence is summarized below.

The service medical records show that the veteran was injured 
in service when a 50-caliber machine gun casing exploded and 
a piece of shrapnel entered his mid-thigh.  He was 
hospitalized, but the fragment was not removed.  X-rays of 
the left thigh revealed a retained 2.5-mm shrapnel fragment.  

At a December 1998 VA examination, the veteran complained of 
weakness,  burning and numbness, of the left lower extremity, 
stating that his left thigh was "dead."  He said that these 
symptoms were exacerbated upon prolonged walking or standing, 
although he could walk about four or five blocks before 
developing discomfort.  The veteran indicated that his 
residuals of a shell fragment wound of the left thigh caused 
significant impairment of his job as a police officer.  On 
clinical evaluation, the examiner observed that a well-healed 
oblong scar on the veteran's left medial thigh was flat, 
nontender, and not associated with any underlying tissue 
loss.  There was no edema, keloid formation, ulceration or 
drainage from the scar.  The veteran told the examiner that 
the piece of shrapnel was still present, but very close to 
the femur.  The examiner noted that the veteran had good 
strength in the left leg, including the quadriceps and 
hamstring muscles, and saw no evidence of tissue loss in the 
left leg.  It was also noted that the veteran had a large 
ellipse of numbness extending from the hip down to the knee, 
for both pinprick and vibratory sensation.  However, the 
examiner observed that the veteran had good sensation in the 
lower leg, particularly the left foot.  Range of motion of 
the left hip or knee was not reported.

Medical statements from a private physician, Dr. W., dated in 
October 1997 and November 1998, are also of record.  In the 
October 1997 statement, the physician reported that the 
veteran had permanent paresthesias and dysfunction in the 
left lateral leg secondary to the SFW of the left thigh.  He 
indicated that nerve damage had occurred and that when the 
veteran was up he had pain.  It was noted that, although the 
veteran had full range of motion, he did not have range of 
motion without pain.  The doctor opined that the veteran 
would continue to have chronic weakness in the left leg with 
pain on the medial aspect and paresthesias and nerve damage 
on the lateral aspect of the thigh and anticipated no 
improvement.  

In the November 1998 statement, the same private physician 
(Dr. W.) opined that the veteran's condition had deteriorated 
since his last examination a year prior and that he was 
concerned that the veteran might have slowed reaction time, 
which could put him at risk as a police officer.  The 
physician noted that the veteran had weakness in both flexors 
and extensors in his left thigh, along with permanent 
parasthesias with progressive weakness in the left leg. 
Once a claimant has presented a well-grounded claim, VA has a 
duty to assist the claimant in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  It is 
the Board's judgment that here is a further duty to assist 
the veteran with the development of his increased rating 
claims.  Specifically, the Board finds that the private and 
VA examinations summarized above resulted in rather 
conflicting findings as to the current severity of the 
veteran's residuals of shell fragment wounds of the left 
thigh.  For example, the VA physician indicated that the 
veteran had good strength in the left lower extremity, 
whereas the private doctor reported, in essence, that the 
veteran had significant left leg weakness and that his 
condition had deteriorated.  The latter examiner also 
indicated pain with motion of the left leg, although it is 
not clear whether this was thigh pain or joint (hip or knee) 
motion.  

In view of the foregoing, it is the Board's judgment that the 
veteran should be afforded a more thorough VA orthopedic 
examination, and a neurological examination, to determine the 
extent and severity of his left leg disabilities and to 
assess his overall level of functional impairment.  Caffrey 
v. Brown, 6 Vet. App. 377 (1994); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

The RO should also determine if there are any additional 
treatment records relating to evaluation and treatment for 
the veteran's service-connected residuals of a shell fragment 
wound of the left thigh.  All relevant treatment records 
should be secured. Murincsak v. Derwinski, 2 Vet. App. 363, 
372-73 (1992).

In addition, the RO should consider whether the veteran's 
case should be referred for consideration of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b) 
(1999); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In light of the above and in order to fully and fairly 
adjudicate the veteran's claims, the case is REMANDED to the 
RO for the following action:

1.  The RO should contact the veteran and 
have him identify (names, addresses, and 
dates) any sources of VA or non-VA 
treatment for his service-connected 
residuals of a shell fragment wound of 
the left thigh. The RO should then secure 
copies of all identified records not 
already in the claims file and associate 
them with the record.  38 C.F.R. § 3.159 
(1999). 

2.  The veteran should be afforded a VA 
neurological  examination for the purpose 
of determining the current severity of 
his service-connected paresthesias and 
nerve damage of the left lower extremity 
due to a SFW.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner(s) should be 
accomplished, to include EMG and nerve 
conduction velocity studies. The examiner 
should note the degree of weakness and 
incomplete paralysis present (i.e., mild, 
moderate, severe) attributable to the 
SFW.  The examination should also include 
an industrial history.  The claims file 
must be made available to the examiner 
for review in connection with the 
examination.

3.  The veteran should also be afforded a 
VA orthopedic  examination for the 
purpose of determining the current 
severity of his residuals of a SFW of the 
left thigh with a retained foreign body.  
The examiner should note any secondary 
limitation of hip or joint motion that 
may be present.  If there is limitation 
of motion of the left hip or knee 
secondary to the SFW, the examiner should 
conduct full range of motion studies, and 
address whether any pain (including 
painful motion or pain with use), flare-
ups of pain, weakened movement, excess 
fatigability, or incoordination results 
in functional loss. The examiner should 
state whether any pain claimed by the 
veteran is supported by adequate 
pathology and is evidenced by visible 
behavior.  To the extent that is 
possible, any functional loss that is 
present should be expressed as degrees of 
limitation of motion or ankylosis of the 
affected joint.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  All 
indicated studies should be performed, 
and all findings reported in detail.

4.  Following completion of the requested 
development, the RO should readjudicate 
the increased rating claims, to include 
whether the veteran's case should be 
referred for consideration of an 
extraschedular evaluation.  38 C.F.R. 
§ 3.321(b) (1999); Bagwell v. Brown, 9 
Vet. App. 337 (1996).  If any of the 
benefits sought are not granted, the 
veteran and his service representative 
should be furnished with a supplemental 
statement of the case, and be provided 
with an opportunity to respond before the 
record is returned to the Board for 
further review.

The purpose of this REMAND is both to obtain additional 
information.  The Board does not intimate any opinion as to 
the merit of the veteran's claims, either favorable or 
unfavorable, at this time.    

The veteran is free to submit any additional evidence and 
argument he desires to have considered in connection with the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


